PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 2:17-CR-23-1FL

ALLAH DEANGELO BURNS

       On March 10, 2015, the above-named defendant, who was originally sentenced in the District of
South Carolina, was released from prison and immediately commenced a 5-year term of supervised release
in the District of South Carolina. The offender’s supervised release was subsequently transferred to the
Eastern District of North Carolina on October 17, 2017. Jurisdiction of the case was transferred to the
Eastern District of North Carolina on November 8, 2017. The offender is currently in compliance with the
rules and regulations of supervised release and is no longer in need of supervision. It is accordingly
recommended that the offender be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Lakesha H. Wright
Dwayne K. Benfield                                    Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone: 252-335-5508
                                                      Executed On: August 29, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                           29th
             Dated this _________           August
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Judge
